       Case 2:20-cv-00646-RSL Document 14 Filed 04/01/21 Page 1 of 4




 1.                                              THE HONORABLE ROBERT S. LASNIK
 2.

 3.

 4.

 5.

 6.

 7.
                          UNITED STATES DISTRICT COURT
 8.                 FOR THE WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 9.

10. FRANCISCO REYES, an individual,

11.                                             Case No. 2:20-cv-00646-RSL
                               Plaintiff,
12.                                             REQUEST FOR DISMISSAL
           v.                                   WITH PREJUDICE PURSUANT
13.                                             TO FEDERAL RULES OF CIVIL
    CAPE BRETON FISHING, LP, an unknown         PROCEDURE 41(a)(2) AND
14. entity; and DOES 1 through 20, inclusive,   ORDER FOR DISMISSAL
15.
                               Defendants.
16.
17.

18.

19.

20.

21.

22.

23.

24.

25.

26.
      REQUEST FOR DISMISSAL WITH PREJUDICE              HOLMES WBEANNING
                                                                   DDLE &LLP
                                                                         BARCOTT, PC
                                                              999 THIRD
                                                              16409  VIA AVENUE,
                                                                          DE SANTASUITE
                                                                                    FE #9600
                                                                                        2600
      Case No. 2:20-cv-00646-RSL                              RANCHO
                                                                 SEATTLE,SANTA
                                                                           WA 98104-4011
                                                                                FE, CA 92067
                                                                TELEPHONE (206)
                                                                             (858) 292-8008
                                                                                   756-0056
                                                                    FAX (858)
                                                                        (206) 340-0289
                                                                               756-0003
        Case 2:20-cv-00646-RSL Document 14 Filed 04/01/21 Page 2 of 4




 1.
      TO THE HONORABLE COURT:
 2.
              Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff hereby requests a
 3.
      Dismissal With Prejudice of this action, including all claims stated herein against all
 4.
      parties, with each party to bear its own attorneys’ fees and costs. This matter was settled
 5.
      in its entirety.
 6.

 7.
 8.
      Dated: March 31, 2021                         BANNING LLP
 9.

10.
                                                    /s/ Rebecca Rojas
11.                                                 Rebecca Rojas, WSBA # 55266
                                                    Attorneys for Plaintiff
12.                                                 16409 Via de Santa Fe #9600
                                                    Rancho Santa Fe, CA 92067
13.                                                 Phone: 858-756-0056
                                                    Fax: 858-756-0003
14.                                                 Email: rrojas@banningllp.com
15.

16.
17.

18.

19.

20.

21.

22.

23.

24.

25.

26.
      REQUEST FOR DISMISSAL WITH PREJUDICE                             HOLMES WBEANNING
                                                                                  DDLE &LLP
                                                                                        BARCOTT, PC
                                                                             999 THIRD
                                                                             16409  VIA AVENUE,
                                                                                         DE SANTASUITE
                                                                                                   FE #9600
                                                                                                       2600
      Case No. 2:20-cv-00646-RSL                                             RANCHO
                                                                                SEATTLE,SANTA
                                                                                          WA 98104-4011
                                                                                               FE, CA 92067
                                                                               TELEPHONE (206)
                                                                                            (858) 292-8008
                                                                                                  756-0056
                                                                                   FAX (858)
                                                                                       (206) 340-0289
                                                                                              756-0003
        Case 2:20-cv-00646-RSL Document 14 Filed 04/01/21 Page 3 of 4




 1.
                        ORDER DISMISSING THE CASE
 2.
             Based on the filing of Plaintiff’s Request for Dismissal with Prejudice pursuant to
 3.
      FRCP 41(a)(2) in the above captioned matter, it is hereby ORDERED that this case shall
 4.
      be dismissed with prejudice, with each party to bear its own attorneys’ fees and costs.
 5.

 6.
                   1st
      DATED this _________ day of ___________,
                                   April       2021.
 7.
 8.
                                                           ______________________________
 9.                                                        United States District Court Judge
                                                           The Hon. Robert S. Lasnik
10.

11.

12.

13.

14.

15.

16.
17.

18.

19.

20.

21.

22.

23.

24.

25.

26.
      REQUEST FOR DISMISSAL WITH PREJUDICE                            HOLMES WBEANNING
                                                                                 DDLE &LLP
                                                                                       BARCOTT, PC
                                                                            999 THIRD
                                                                            16409  VIA AVENUE,
                                                                                        DE SANTASUITE
                                                                                                  FE #9600
                                                                                                      2600
      Case No. 2:20-cv-00646-RSL                                            RANCHO
                                                                               SEATTLE,SANTA
                                                                                         WA 98104-4011
                                                                                              FE, CA 92067
                                                                              TELEPHONE (206)
                                                                                           (858) 292-8008
                                                                                                 756-0056
                                                                                  FAX (858)
                                                                                      (206) 340-0289
                                                                                             756-0003
       Case 2:20-cv-00646-RSL Document 14 Filed 04/01/21 Page 4 of 4




 1. CERTIFICATE OF SERVICE

 2. I hereby certify that on this 31st day
    of March, 2021, a true and
 3. correct copy of the foregoing was sent via
    email to:
 4.

 5. Svetlana P. Spivak
    HOLMES WEDDLE & BARCOTT
 6. 3101 Western Avenue, Suite 500
    Seattle, WA 98121
 7. Email: sspivak@hwb-law.com
 8.

 9. ___/s/Sindy Winkelhake___
       Sindy Winkelhake
10.

11.

12.

13.

14.

15.

16.
17.

18.

19.

20.

21.

22.

23.

24.

25.

26.
      REQUEST FOR DISMISSAL WITH PREJUDICE            HOLMES WBEANNING
                                                                 DDLE &LLP
                                                                       BARCOTT, PC
                                                           999 THIRD
                                                           16409  VIA AVENUE,
                                                                       DE SANTASUITE
                                                                                 FE #9600
                                                                                     2600
      Case No. 2:20-cv-00646-RSL                           RANCHO
                                                              SEATTLE,SANTA
                                                                        WA 98104-4011
                                                                             FE, CA 92067
                                                             TELEPHONE (206)
                                                                          (858) 292-8008
                                                                                756-0056
                                                                 FAX (858)
                                                                     (206) 340-0289
                                                                            756-0003
